DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-22, and the species of benzyl alcohol, in the reply filed on 2/17/2021 is acknowledged.
Claims 1, 13, 14, and 20-22 will be examined on the merits herein.
Claims 2-12, 15-19, and 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/17/2021.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 12/23/2019 has been considered by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  ii) phenylethyl alcohol; ii) benzyl alcohol.  Appropriate correction is suggested to “ii) phenylethyl alcohol; iii) benzyl alcohol” to avoid having two components labelled “ii”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 13, 14, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chevalier et al. (US 2014/0057997) in view of Pesaro et al. (US 2016/0015031) as evidenced by Accu Dyne Test (“Surface Tension, Hansen Solubility Parameters, Molar Volume, Enthalpy of Evaporation, and Molecular Weight of Selected Liquids”).
Chevalier et al. teaches a composition comprising, in a physiologically acceptable oily medium, 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone and a solvent with solubility parameters in the Hansen solubility space such that 4.5<δa<7 and 14<δd<22 (see abstract).  Chevalier et al. teaches that δa is defined as δa2=δp2+δh (see [0016]).  Chevalier et al. teaches that the 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone has the structure of:

    PNG
    media_image1.png
    144
    222
    media_image1.png
    Greyscale

(see [0009]).  Chevalier et al. teaches that the composition can be used in a cosmetic composition for protecting the compositions against microbial contamination (see [0001]) and specifically teaches the cosmetic treatment of keratin materials (see [0007]).
Chevalier et al. does not teaches an aromatic alcohol wherein the alcohol is benzyl alcohol.


    PNG
    media_image2.png
    139
    111
    media_image2.png
    Greyscale

where R1 stands for hydrogen or methyl, and R2 stands for hydrogen, hydroxyl or a -OCH3 group (see abstract). Pesaro et al. teaches that the second antimicrobial agent can be selected from a group which include benzyl alcohol (see [0030]) and specifically teaches an intimate wash composition with benzyl alcohol (see Table VI).
	Regarding claims 1 and 13, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add benzyl alcohol as taught by Pesaro et al. to the composition of Chevalier et al.  One would be motivated to do so with a reasonable expectation of success as Pesaro et al. teaches antimicrobial compositions with a similar core structure utilizing benzyl alcohol as the secondary antimicrobial agent.  Further, as evidenced by Accu Dyne Test, the Hansen Solubility Parameters for benzyl alcohol are δd = 18.4, δp = 6.3, and δh = 13.7.  Therefore δa equals 7.3 (i.e. √(6.32 + 13.7) ).  Thus a person of ordinary skill in the art would be further motivated to select benzyl alcohol from the teachings of Pesaro et al. as the solubility of the compound is close the suggested Hansen Solubility Parameters taught by Chevalier et al. as having the optimal solubility parameters for combining in a composition with 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone.
prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Regarding claim 20, Chevalier et al. teaches a physiologically acceptable medium (see [0025]).
	Regarding claim 21, Chevalier et al. teaches water (see [0037]), oil (see [0026]), polyols containing from 2 to 20 carbon atoms (see [0038]), gelling agents, film-forming polymers, dyestuffs, fragrances, fillers, UV-screening agents, plant extracts, cosmetic and dermatological active agents, and salts (see [0044]).
	Regarding claim 22, Chevalier et al. teaches that the 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone is present in a content ranging from 0.01% to 10% by weight of the composition (see [0010])

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 13, 14, and 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, and 12-21 of copending Application No. 14/007549 in view of Pesaro et al. (US 2016/0015031) as evidenced by Accu Dyne (“Surface Tension, Hansen Solubility Parameters, Molar Volume, Enthalpy of Evaporation, and Molecular Weight of Selected Liquids”).
Copending Application No. 14/007549 is drawn to a composition comprising, in a physiologically acceptable oily medium 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone and an organic solvent with solubility parameters in the Hansen solubility space such that 4.5 < 5a < 7 and 14 < 5d < 22 wherein the organic solvent is present in a content ranging from 0,05% to 30% by weight.
Copending Application No. 14/007549 does not claim an aromatic alcohol wherein the alcohol is benzyl alcohol.
	Pesaro et al. teaches an antimicrobial composition with at least one acetophenone derivative and at least one second antimicrobial agent (see abstract).  Pesaro et al. teaches that the acetophenone derivative has the structure of 

    PNG
    media_image2.png
    139
    111
    media_image2.png
    Greyscale

where R1 stands for hydrogen or methyl, and R2 stands for hydrogen, hydroxyl or a -OCH3 group (see abstract). Pesaro et al. teaches that the second antimicrobial agent 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add benzyl alcohol as taught by Pesaro et al. to the composition of Copending Application No. 14/007549.  One would be motivated to do so with a reasonable expectation of success as Pesaro et al. teaches antimicrobial compositions with a similar core structure utilizing benzyl alcohol as the secondary antimicrobial agent.  Further, as evidenced by Accu Dyne, the Hansen Solubility Parameters for benzyl alcohol are δd = 18.4, δp = 6.3, and δh = 13.7.  Therefore δa equals 7.3 (i.e. √(6.32 + 13.7) ).  Thus a person of ordinary skill in the art would be further motivated to select benzyl alcohol from the teachings of Pesaro et al. as the solubility of the compound is close the suggested Hansen Solubility Parameters taught by Copending Application No. 14/007549 as having the optimal solubility parameters for combining in a composition with 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Melissa L Fisher/Primary Examiner, Art Unit 1611